O’NIELL, J.
The issue presented • in this mandamus proceeding is the same as in the case of Levi Brown v. Treville Guillot (No. 23809) ante, p. 46, 83 South. 373, decided today.
The district judge refuses to entertain a motion for judgment by default, filed by an attorney in fact for relator, as plaintiff in the suit. The reason assigned by the judge for refusing to allow the attorney in fact to appear in court and plead for the plaintiff in the suit is that the judge believes that the attorney in fact is practicing as an attorney at law, without having obtained a license therefor.
For the reasons assigned in the case of Brown v. Guillot (No. 23809) decided to-day, the rule issued herein is now made absolute,, and the district judge is directed to act upon relator's motion for judgment by default, in his suit against Ernest Pontiff, and to recognize and respect relator’s right to be represented in court by his attorney in fact.